Citation Nr: 1444738	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a stress fracture of the left fibula.  

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from April 1995 to November 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The issues of entitlement to service connection for a right leg disability and bilateral flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2000, service connection for stress fracture residuals of the left fibula was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  Evidence received since the September 2000 rating decision is redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for stress fracture residuals of the left fibula; therefore, the evidence is not sufficient to reopen the claim. 

3.  A preponderance of the evidence fails to establish that the Veteran has been diagnosed with low back disability at any time during the pendency of the appeal.



CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied service connection for residuals, stress fracture, left fibula is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2009, of VA's duty to assist him in substantiating his service connection claim and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Specifically, the April 2009 letter explained the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim of entitlement to service connection for stress fracture residuals of the left fibula was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in September 2009, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims decided herein.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not provide the Veteran with examinations and/or did not obtain medical opinions, as to the origins of his claimed left leg and low back disabilities, the Board finds that VA had no obligation to do so.  Although Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

In this case, as discussed in more detail below there is no indication that the Veteran has current a low back disability, and even when assuming that such a disorder could be present, there is no persuasive competent and credible evidence indicating that it may be associated with service (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore a remand for a medical opinion is not necessary to decide the claims.  See Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, an examination is not required here, even under the low threshold of McLendon.

In addition, with regard to the Veteran's stress fracture residuals of the left fibula, VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured.

Finally, although the Board is remanding the Veteran's service connection claims for flat feet and right leg disabilities for additional development, such development is immaterial to the claim for service connection for a low back disability.  Further delaying a decision on that issue unnecessarily imposes additional burdens with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  Here, the claim is being denied due to lack of a current disability - the evidence of record reveals no current low back pathology and the Veteran specifically stated that he had not sought treatment for a low back disorder.  He has not indicated any outstanding pertinent records of current medical treatment or that his clinical picture has changed.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis - New and Material Evidence 

The claim for entitlement to service connection for stress fracture residuals of the left fibula was initially denied by an unappealed rating decision in September 2000 on the basis that there was no evidence of permanent residual or chronic left leg disability subject to service connection.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  This decision therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In August 2008, the Veteran filed an application, seeking to reopen the claim.  The current appeal arises from the RO's September 2009 rating decision that found new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.  In other words, the regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.

The Board finds that new and material evidence has not been submitted since the last final rating decision in September 2000.  The evidence of record at that time consisted of service treatment records that document the Veteran's treatment for stress fracture of the left fibula.  As noted above, the RO essentially determined that while the evidence corroborates the Veteran's history of in-service stress fracture of the left fibula, there is no evidence of current residual disability.  

Since the September 2000 rating decision, newly-received evidence includes clinical records which show that in 2001 the Veteran sought treatment for a post-service injury to the left lower extremity after falling into a manhole.  The clinical impression was possible ligamentous knee injury.  See VA Emergency Department Triage Note dated September 8, 2001.  There is no additional follow-up evaluation or clinical findings to suggest that this injury resulted in a chronic orthopedic disease process and there are no pertinent references to service.  Newly-received evidence also consists of the Veteran's allegations of recurrent stress fractures.  However he also acknowledged that he had not sought treatment since leaving the service.  See Addendum to VA Form 21-526, received in August 2008.  

Although additional evidence has been associated with the file subsequent to the September 2000 decision, which is new, it is negative for a diagnosis of stress fracture of the left fibula and fails to even identify an actual chronic disorder of the left lower extremity at all.  In other words, the Veteran does not have a current disability for which service connection can be awarded. 

Also of record are the Veteran's assertions that he has had recurrent stress fractures manifested by leg pain since service.  To the extent that his assertions are an attempt to establish service connection, the Board notes that such evidence constitutes reiterations of lay assertions which were advanced by the Veteran and addressed by the RO in September 2000, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Inasmuch as there is no objective medical evidence of stress fracture residuals of the left fibula, the Veteran has proffered little in the way of "new" evidence and his contentions alone are insufficient to reopen the claim.  

Unfortunately, none of the newly-received evidence is pertinent to the question of whether the Veteran currently has residual stress fracture of the left fibula (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating it.  See Shade supra.

Therefore, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for stress fracture residuals of the left fibula.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Law and Analysis - Service Connection

The Veteran seeks service connection for a low back disability.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a) . In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran contends that his lower back "bothers" him at times and believes that it may be due to his altered gait as a result of "other service-connected conditions."  See Addendum to VA Form 21-526, received in August 2008.

However, the primary impediment to a grant of service connection here is the absence of evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a low back disability at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records are essentially negative for any indication of complaint, injury, findings, or diagnosis pertaining to the low back during his brief period of active duty. The paucity of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as the Veteran has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for a low back problem.  Rather the only post-service evidence consists of VA clinical records in which the Veteran was treated for injuries sustained in a post-service accident in September 2001.  Although he complained of back pain, the physician at that time did not provide a diagnosis of a back disability.  See VA Emergency Department Triage Note dated September 8, 2001.  There are no further relevant treatment records or other medical documents pertaining to low back symptomatology of any kind.

In this case, there is no medical evidence indicating that the Veteran currently has a low back disability.  There is no objective medical evidence that he is currently being treated for a back disability and the service and post-service treatment records are unrebutted by any other medical evidence to the contrary.  In other words, the evidence does not establish that the Veteran had at the time of his discharge from service or now has, or has had at any time since his discharge from active service, a low back disability.  While the Board does not dispute that he may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he suffers from an actual low back disability and his post-service assertions alone cannot satisfy that criteria.  See Sanchez-Benitez supra (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). 

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no low back disorder diagnosed at any time since the claim was filed, and there remains no current evidence of such a claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a stress fracture residuals of the left fibula is denied. 

Entitlement to service connection for a low back disability is denied.  

REMAND

The Veteran is seeking to establish service connection for bilateral flat feet and a right leg condition that he claims had their onset during his period of military service.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.

Service treatment records show that moderate asymptomatic pes planus was noted upon the Veteran's entry into active duty in March 1995.  An entry dated in October 1995 shows he was evaluated for pain primarily on the soles of both feet.  It was noted that his feet were severely pronated and that he had decreased weight bearing when ambulating.  He was sent to podiatry for arch supports.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 

In this case, the Veteran's enlistment examination and subsequent problems during service raise significant medical questions regarding whether his pre-existing pes planus, became appreciably worse during service beyond its natural progression in accordance with the above-cited law.  Therefore, in order to afford him every opportunity to substantiate his claim and to assure that the duty to assist has been met, the Board is of the opinion that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).

With regard to his right leg disability, the Veteran claims that his right leg "bothered" him during service and that doctors noted bone problems at that time.  Review of service treatment records include findings from an October 1995 bone scan that show evidence of stress changes of the right fibula.  Although the few post-service clinical records are largely devoid of complaints or findings involving the right leg, an entry dated in September 2001 shows the Veteran was treated for injuries after falling into a manhole.  

Therefore a medical opinion is also needed addressing the etiology and onset of the Veteran's right leg complaints.  In addition, because he claims, in the alternative, that his right leg disability is caused, or made worse, by "other service-connected conditions," the VA examiner should also opine as to whether his claimed right leg disability is at least likely as not due to or aggravated by any other disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon supra; see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and private treatment providers who have seen him for his flat feet and right leg complaints, and provide him with the necessary forms for any private treatment records identified.  Obtain copies of any identified treatment records pertaining to such treatment and add them to the claims file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination to determine the onset and etiology of his bilateral pes planus and to determine whether he has a chronic right leg disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of stress fractures involving the right lower extremity.  

Based on an examination of the Veteran and comprehensive review of the claims file, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting pes planus was not aggravated by service beyond its natural progression.

With regard to the right leg, the examiner should clearly identify any right leg disorder.  For any such diagnosed disability, the examiner should address whether it at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service or is otherwise related to service.  If any diagnosed right leg disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed right leg is caused by, secondary to or aggravated by any other disability from which he currently suffers including pes planus.  If aggravation is found, the examiner should identify the baseline level of severity of the right leg disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In providing an opinion, the examiner should address the objective medical findings in the service treatment records, particularly the finding of stress changes of the fibula as the possible onset of, or precursor to, any diagnosed right leg disorder and discuss the likelihood that such disorder would have resulted from it.  The examiner is also asked to carefully consider the intervening accident in 2001 (falling into a manhole) and discuss the impact, if any, that accident had on any current right leg disability.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of right leg problems during and since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning right leg problems since service. 

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


